Citation Nr: 9915258	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-49 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of May 1995 which found that the appellant did not meet the 
criteria for surviving spouse of the veteran, and that the 
veteran's death was not related to service, including 
exposure to Agent Orange.  In July 1996, the case was 
remanded by the Board for further action on the issue of the 
appellant's claim for surviving spouse status.  By an 
administrative decision dated in March 1997, the appellant 
was found to be the surviving spouse of the veteran, for 
purposes of eligibility for VA benefits.  In a supplemental 
statement of the case dated in March 1997, the appellant was 
informed of this decision, and of the continued denial of her 
claim for entitlement to service connection for the cause of 
the veteran's death.  

REMAND

The veteran died in December 1994; according to the death 
certificate, the cause of death was advanced colon carcinoma.  
However, the clinical report of the veteran's initial 
diagnosis of colon cancer, as well as the history provided at 
that time, is not of record.  Although the evidence indicates 
various dates from 1991 to March 23, 1993 as to when the 
veteran was initially diagnosed with colon cancer, the 
request for records to the VA medical center (VAMC) only 
referred to the hospitalization from March 30, 1993, to April 
12, 1993, and only that summary, as well as a summary of a 
March 1994 hospitalization are of record.  The other records 
of the veteran's treatment for colon cancer, particularly the 
initial and final treatment reports, are potentially relevant 
to the appellant's claim.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court") has identified a duty, under 
38 U.S.C. § 5103(a), which arises prior to a determination as 
to whether the claim is well-grounded, to notify a claimant 
of what is necessary to complete an application where the 
claimant references other known and existing potentially 
relevant evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Where the evidence is within the control of VA, VA must 
obtain the records.  Accordingly, the RO must obtain the 
records of the veteran's VA treatment for colon cancer, 
claimed to have occurred as early as early as 1991.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's treatment from the 
Birmingham, Alabama, VAMC from 1991 until 
his death in December 1994.  

2.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim. 

3.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete or inadequate, appropriate 
corrective action should be taken.  See 
Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the appellant, she and her representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










